DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 09/21/2021. As directed by the amendment: claims 1 have been amended; claims 2-15, 23 have been canceled; and new claims 30-32 have been added. Thus, claims 1, 16-22, 24-32 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 5-7 of the remarks filed 09/21/2021 that the embodiment in figs. 2-3 of Draper or the embodiment in figs. 9-11 of Draper does not disclose “an ejector member configured to follow movement of the cartridge along the longitudinal axis when the cartridge is received in the cartridge receiver” and “wherein the ejector member is in the first ejector position when the cartridge is not received in the cartridge receiver and wherein the ejector member is in the second ejector position when the cartridge is received in the cartridge receiver”. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“an ejector member” in claim 1. Examiner notes: the limitation “ejector” provides sufficient structure to entirely perform the recited function “movable along a longitudinal axis between a first ejector position and a second ejector position” and “configured to follow movement of the cartridge along the longitudinal axis”. Therefore, this limitation does not invoke 112(f).
“a blocking member” in claim 1. Examiner notes: the limitations “a blocking member” of an auto injector, the blocking member is “coupled to the ejector member” and the limitation of configured to block or not block the connector opening provide sufficient structure for the blocking member. Therefore, this limitation does not invoke 112(f).
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Brian Flynn on 02/15/2022. 
The application has been amended as follows: 
Claim 30, line 3 “when the cartridge and needle” is amended as follows: “when the cartridge and the needle”.
Claim 30, lines 4-5 “when the cartridge and needle” is amended as follows: “when the cartridge and the needle”.

Allowable Subject Matter
Claims 1, 16-22, 24-32 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Draper et al. (US 2015/0320932), Steel et al. (US 2015/0359967), Draper et al. (US 2015/0367074)
Regarding claim 1, the cited prior arts fail to disclose/teach among all the limitation or render obvious an auto injector being connectable to an electrical power supply wherein the auto injector comprises a housing, a cartridge receiver, an ejector member, and a blocking member the housing accommodating a first electrical connector accessible via a connector opening in the housing, wherein the ejector member movable along a longitudinal axis between a first ejector position and a second ejector position and being configured to follow movement of the cartridge along the longitudinal axis when the cartridge is received in the cartridge receiver, wherein the ejector member is in the first ejector position when the cartridge is not received in the cartridge receiver and wherein the ejector member is in the second ejector position when the cartridge is received in the cartridge receiver, in combination with the total structure and function as claimed. 
Draper 932’ only discloses an auto injector (embodiment in figs. 2-3) comprising an ejector member 9 movable along a longitudinal axis between a first ejector position and a second ejector position; however, the ejector member 9 does not follow movement of the cartridge along the longitudinal axis (see figs. 2-3).
Steel only discloses an auto injector (embodiment in figs. 1-2) comprising a blocking member 8 movable between a blocking position and a non-blocking position (see figs. 1-2), and the cartridge 3 is not received in the cartridge receiver 4.1 in the non-blocking position and the cartridge 3 is received in the cartridge receiver 4.1 in the blocking position. Steel is silent about an ejector member.
Draper 074’ only discloses an auto injector (embodiment in figs. 14-15) comprising a cartridge receiver 9 and a blocking member 12 wherein the blocking member 12 is movable between a blocking position and a non-blocking position (see figs. 14-15) while the cartridge is received in the cartridge receiver 9 in the blocking and non-blocking positions.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783